 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     CHRISTOPHER OWEN BALLEZ
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                        )   Case No. 2:19-CR-00077-JAM
                                                      )
12                      Plaintiff,                    )   STIPULATION AND ORDER
                                                      )   TO CONTINUE STATUS CONFERENCE
13   vs.                                              )
                                                      )   Date: August 20, 2019
14   CHRISTOPHER OWEN BALLEZ,                         )   Time: 9:15 a.m.
                                                      )   Judge: Hon. John A. Mendez
15                      Defendant.                    )
                                                      )
16                                                    )

17             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through James Conolly, Attorney for Plaintiff and Heather Williams, Federal
19   Defender, through Assistant Federal Defender Jerome Price, Attorney for Defendant Christopher
20   Owen Ballez, that the Status Conference scheduled for August 20, 2019 may be vacated and
21   continued to October 1, 2019 at 9:15 a.m.
22             This continuance is requested to allow defense counsel to continue the fact investigation,
23   discovery review, and legal research necessary to determine an appropriate resolution in this
24   matter.
25             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26   excluded from this order’s date through and including October 1, 2019, pursuant to 18 U.S.C.
27   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
28   based upon continuity of counsel and defense preparation.

      Stipulation and [Proposed] to Continue Status        -1-
      Conference
 1
 2                                                    Respectfully submitted,

 3   Date: August 19, 2019                            McGREGOR W. SCOTT
                                                      United States Attorney
 4
                                                      /s/James Conolly
 5
                                                      JAMES CONOLLY
 6                                                    Assistant U.S. Attorney
                                                      Attorney for Plaintiff
 7
 8                                                    HEATHER E. WILLIAMS
                                                      Federal Defender
 9
     Date: August 19, 2019                            /s/ Jerome Price           _
10                                                    JEROME PRICE
                                                      Assistant Federal Defender
11                                                    Attorney for Defendant
                                                      CHRISTOPHER OWEN BALLEZ
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] to Continue Status     -2-
      Conference
 1                                                ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
 4   its order. The Court specifically finds the failure to grant a continuance in this case would deny
 5   counsel reasonable time necessary for effective preparation, taking into account the exercise of
 6   due diligence. The Court finds the ends of justice are served by granting the requested
 7   continuance and outweigh the best interests of the public and defendant in a speedy trial.
 8           The Court orders the time from the date the parties stipulated, up to and including
 9   October 1, 2019, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the August 20, 2019 Status Conference shall be continued until October
13   1, 2019, at 9:15 a.m. .
14   IT IS SO ORDERED.
15
16   Dated: August 19, 2019                        /s/ John A. Mendez____________
                                                   HON. JOHN A. MENDEZ
17                                                 United States District Court Judge

18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status        -3-
      Conference
